
	

115 S2695 IS: Inaugural Committee Transparency Act of 2018
U.S. Senate
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2695
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2018
			Ms. Cortez Masto (for herself, Mr. Whitehouse, Ms. Klobuchar, Mr. Markey, Mr. Udall, Ms. Warren, Mr. Blumenthal, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To require additional disclosures relating to donations to the Presidential Inaugural Committee,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Inaugural Committee Transparency Act of 2018.
 2.Disclosure of certain donations to and spending by the Presidential Inaugural CommitteeSection 510 of title 36, United States Code, is amended— (1)in subsection (b)—
 (A)in paragraph (1), by inserting , and disclosing any disbursement made in an amount equal to or greater than $200 and the purpose of each disbursement; and
 (B)in paragraph (2)— (i)in subparagraph (B), by striking and at the end;
 (ii)in subparagraph (C), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
						
 (D)for any disbursement in an amount equal to or greater than $200 that is made, including any such disbursement made after the end of the inaugural period—
 (i)the name and address of the person to whom the disbursement was made; (ii)the date on which the disbursement was made; and
 (iii)the total amount and purpose of the disbursement.; and (2)by adding at the end the following:
				
					(d)Requirement
 (1)In generalNot later than the date that is 90 days after the date of the Presidential inaugural ceremony, the committee shall disburse any remaining donated funds.
						(2)Extension
 (A)RequestUpon request from the Inaugural Committee, the Federal Election Commission may extend the 90-day period described in paragraph (1).
 (B)Supplemental reportIn the case of an extension under subparagraph (A), the Inaugural Committee shall, not later than the last day of the extension period, file a supplement to the report required under subsection (b)(1)..
			
